COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
IN RE:                                                              No. 08-16-00350-CV
                                                  §
ERIKA BICKHART,                                                AN ORIGINAL PROCEEDING
                                                  §
RELATOR                                                               IN MANDAMUS
                                                  §

                                  MEMORANDUM OPINION

         Relator, Erika Bickhart, has filed a mandamus petition asking that we issue the writ of

mandamus against the Honorable Patrick M. Garcia, Judge of the 384th District Court in El Paso

County, Texas. Relator requests that we order Respondent to: (1) vacate an order denying

Relator’s motion to strike the designation of Angela Martinez as a responsible third party; and

(2) to grant Relator’s motion to strike. We deny the petition for writ of mandamus.

         To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has failed to establish that she is entitled to mandamus relief. Accordingly,

we deny the petition for writ of mandamus.


February 17, 2017
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.